Case 1:18-bk-12025    Doc 26     Filed 04/09/19 Entered 04/09/19 14:42:37      Desc Main
                                 Document     Page 1 of 5


                       UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF RHODE ISLAND

In re:


      KIMBERLY A. MARQUES                                       BK-18-12025
                Debtor                                          CHAPTER 13


                      ORDER CONFIRMING CHAPTER 13 PLAN

      The   Debtor(s)       filed    a    Chapter      13   Plan    (The    “Plan”)    on
February 13, 2019. Debtor(s) filed a Certificate of Service on
February 14, 2019, reflecting that the Plan and any applicable
motions were served on all creditors and parties-in-interest. No
objections    to     the   confirmation         of    the   plan    or    motions    were
filed, or all objections were overruled by the Court or resolved
by the parties as set forth in the summary and disbursements and
addendum     attached           hereto    and        incorporated        herein.     Upon
consideration        of   the    foregoing,     the     Court    hereby     orders    the
following:

1.    The Plan is confirmed.             The term of the Plan is 60 months.

2.    The motion to modify the secured claim of TD Retail Card
      Services is granted. Notwithstanding anything in the
      confirmed Chapter 13 Plan to the contrary, the proposed
      modification of the secured claim in favor of TD Retail
      Card Services on the Debtor’s furniture shall not be
      effective unless and until a discharge has been entered on
      the Bankruptcy Court’s Docket in the Chapter 13 case.

3.    The motion to avoid the lien N/A

4.    The motion to assume/reject the lease N/A.
Case 1:18-bk-12025   Doc 26   Filed 04/09/19 Entered 04/09/19 14:42:37   Desc Main
                              Document     Page 2 of 5


5.    In addition to pre-confirmation payments required to be
      paid by the Debtor, the Debtor shall pay to the Office of
      the Chapter 13 Trustee, 400 Westminster Street, Box 12,
      Providence, Rhode Island 02903, the sum of $1,167.00 per
      month for 57 months beginning April 2019.

6.    The effective date of confirmation of the Plan is March 27,
      2019.

7.    The disbursements to be made by the Chapter 13 Trustee
      pursuant to the confirmed Plan are set forth on the
      attached summary which is incorporated herein by reference.

8.    Unless otherwise ordered by the Court, all property of the
      estate as defined in 11 U.S.C. §§ 541 and 1306, including,
      but not limited to any appreciation in the value of real
      property owned by the Debtor(s) as of the commencement of
      the case, shall remain property of the estate during the
      term of the Plan and shall vest in the Debtor(s) only upon
      closing of the case.    All property of the estate shall
      remain within the exclusive jurisdiction of the Bankruptcy
      Court.

9.    The Debtor(s) shall not transfer, sell, encumber,                        or
      otherwise alienate property of the estate other than                     in
      accordance with the confirmed Plan or other order of                    the
      Bankruptcy Court.    The Debtor shall be responsible                    for
      preserving and protecting all property of the estate.

10.   The Court may, from time to time during the period of the
      Plan, increase or reduce the amount of the payments
      provided by the Plan, where it shall be made to appear at a
      hearing upon such notice as the Court may designate, that
      the circumstances so warrant or so require.

11.   The Debtor shall inform the Trustee of any increase he/she
      receives in salary or in income.

12.   The Trustee shall pay the remaining balance due to any
      creditor when that balance due is $25.00 or less.

13.   Under 11 U.S.C. § 1325(a)(8) and § 1328(a), if the Debtor
      owes domestic support obligations, whether owed at the time
      of filing or incurred during the pendency of the bankruptcy
      case, the Debtor must file a certification with the Chapter
      13 Trustee stating that all such payments due under the
      plan have been paid before a discharge order may enter.
Case 1:18-bk-12025   Doc 26   Filed 04/09/19 Entered 04/09/19 14:42:37   Desc Main
                              Document     Page 3 of 5


14.   Upon completion of the plan, discharge shall enter unless:
      (a) after motion and hearing the Court determines that the
      Debtor is not entitled to one pursuant to 11 U.S.C. §
      1328(h), or; (b) the Debtor is otherwise not entitled to
      one pursuant to 11 U.S.C. § 1328.

15.   The plan meets all of the requirements set forth in 11
      U.S.C. § 1325(a).

16.   This order is effective for the plan confirmed on March 27,
      2019 as well as any amended plan approved by the Court,
      post confirmation, upon the entry of an order granting a
      Motion to Approve a post confirmation plan, unless a new
      order is deemed necessary.



                                      _____________________________
                                      Diane Finkle
                                      Unites States Bankruptcy Judge


                                 CERTIFICATION

     I hereby certify that a copy of the within Order Confirming
Chapter 13 Plan was mailed, postage prepaid, to Ms. Kimberly A.
Marques, 34 Sachem Street, Warren, RI 02885 and electronically
mailed to John S. Simonian, Esq. at jslaw@cox.net on April 1,
2019.

                                      /s/ Theresa S. French
Case 1:18-bk-12025   Doc 26   Filed 04/09/19 Entered 04/09/19 14:42:37   Desc Main
                              Document     Page 4 of 5


In re:      KIMBERLY A. MARQUES                               BK-18-12025

         SUMMARY OF DISBURSEMENTS TO BE MADE UNDER THE PLAN

All disbursements set below and out in this Order Confirming
Plan will be made only upon the filing of a proof of claim duly
proved and allowed by the Court.

A.   DOMESTIC SUPPORT OBLIGATION CLAIMS

     None

B.   ADMINISTRATIVE CLAIMS

     Attorney’s fees due to John S. Simonian, Esq. in the amount
     of $3,100.00 shall be paid first.

C.   PRIORITY CLAIMS

     None

D.   SECURED CLAIMS

     TD Retail Card Services will be paid its modified secured
     claim (Amended Claim No. 3-1 filed February 5, 2018) at the
     rate of $58.70 per month for 60 months.

     Greenwood Credit Union will be paid its pre-petition secured
     loan arrearage in the amount of $288.55 as set out in claim
     no. 2-1 filed January 18, 2019.

     The Debtor shall also be responsible for the ongoing monthly
     mortgage payments due to Home Point Financial and the ongoing
     monthly secured loan payments due to Fall River Municipal
     Credit Union and Greenwood Credit Union outside the Plan.

E.   UNSECURED CLAIMS

     All unsecured creditors shall receive 100% of the amount of
     their claims duly proved and allowed by the Court.

F.   OTHER PERTINENT PROVISIONS

     None
Case 1:18-bk-12025   Doc 26   Filed 04/09/19 Entered 04/09/19 14:42:37   Desc Main
                              Document     Page 5 of 5


In re:      KIMBERLY A. MARQUES                               BK-18-12025

                                    ADDENDUM

The Plan as filed has been modified by the terms of this Order
as follows:

None
